Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-7,9,10,12-16,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140317470 A1 (Chung) in view of US 20140063996 A1 (Takahashi) and “A 3.2 Gbps/pin 8 Gbit 1.0 V LPDDR4 SDRAM With Integrated ECC Engine for Sub-1 V DRAM Core Operation” (Oh et.al. IEEE Journal of Solid-State Circuits, Vol 50, NO. 1, JANUARY 2015) Herein referred to as Oh.
	Regarding claim 1, Chung teaches,
A memory device comprising(fig 1:200; par 81 “FIG. 1 is a diagram of a memory system including a memory device 200 that performs a masked write operation according to an example embodiment of inventive concepts.”): 
a memory cell array comprising a first memory bank and a second memory bank(fig 2:240A-D; par 91 "The memory cell arrays 240A through 240D may include banks A through D, respectively, in which a plurality of memory cells are arrayed in rows and columns."); 
a control logic configured to receive a command from the outside and control an internal operation of the memory device in response to the received command(fig 2:220; par 83 "The command control logic unit 220 may receive the command signal CMD issued by the memory controller 100, and may generate an internal command INT_ CMD for controlling an operation of the memory device 200 according to the command CMD."); and 
an error correction code (ECC) circuit(fig 1:260; par 83 “The memory device 200 includes a command control logic unit 220 and an ECC engine unit 260.”) configured to: 
retain in a latch circuit first read data read from the first memory bank in response to a first masked write (MWR) command for the first memory bank based on a latch control signal from the control logic(fig 2:270; par 103 "The I/O data buffer 270 may include circuits for gating a plurality of pieces of data that are input to or output from the banks A through D 240A through 240D; a data masking control unit (refer to FIG. 3); read data latches for storing the plurality of pieces of data output from the banks A through D 240A through 240D;"); 
generate a first parity from data in which the first read data retained in the latch circuit is stored with first write data corresponding to the first MWR command in response to the first write control signal received from the control logic(fig 2:260A-D; par 102 "Also, each of the ECC engine units 260A through 260D may generate second parity bits with respect to the plurality of pieces of masked write data and read data of the plurality of pieces of data that have been error corrected, wherein the read data corresponds to masked data of the plurality of pieces of masked write data, in response to the ECC encoding signal ENC output from each of the bank control units 230A through 23 OD, and may store the plurality of pieces of masked write data and the second parity bits in the memory cells."); and 
control an ECC operation to retain in the latch circuit second read data read from the second memory bank based on the latch control signal after the second read command is received. (par 325 “in response to the second internal read command, reading a plurality of pieces of second data stored in second memory cells that correspond to the address signal and that are configured to store data of the plurality of pieces of masked write data which .
However, Chung does not specifically teach reading data after the first parity has been generated(processing read commands during write processing times). Chung also does not specifically teach how multiple write commands would interact.
On the other hand, Takahashi teaches 
A memory device (fig 1; par 40 “FIG. 1 shows a semiconductor memory device 100 according to a first embodiment of the present invention.”) receiving a first masked write (MWR) command and a second masked write (MWR) command sequentially(fig 9 “Write to Address 1”, “Write to Address3”; par 12 “In the example shown in FIG. 9, a write command "write", a write address A1, and a data signal D1 (write data and mask signal MASK) are first input to a memory at the rising edge of clock cycle T1 ( at timing t1 ).”; par 20 “In the example shown in FIG. 9, at the rising edge of cycle T6 (at timing t6), a write command (WRITE), a write address A3, and a data signal D3 are input.” The read command between the two write commands is optional, as it does not affect either write commands, nor is it required for either write commands.), comprising: 
a memory cell array comprising a first memory cell and a second memory cell (fig 2:memory cell; par 72 “Further, as the address ADD (write address) used this time is also input to the memory core 170, the ECC data corresponding to the write address ADD is output from the memory core 170.”); 
a control logic configured to receive a command from the outside and control an internal operation of the memory device in response to the received command(fig 1:110; par ; and
 an error correction code (ECC) circuit(fig 1:126,160; par 47 “The ECC encoding section 126 is a correction bit generation circuit that generates the hamming code (having 6 bits in the current example), which acts as a correction bit, from the data having the data bus width ( equal to 32 bits in the current example).”) configured to: 
retain in a latch circuit late write data read from the first memory bank in response to the write command for the first memory bank based on a latch control signal from the control logic(fig 1:130,134; par 51 “The data register 134 is controlled by the late write control circuit 114. When the write command is input, the data register 134 outputs stored data (late write data LRD) to the memory core 170 and stores the data set DS and hamming code from the ECC encoding section 126 as new late write data LRD.”); 
generate a first parity from data in which the first read data retained in the latch circuit is merged with first write data corresponding to the first MWR command in response to a first write control signal received from the control logic(fig 1:112; par 78” In other words, when the write command is input, the semiconductor memory device 100 exercises the RMW function to generate the data set DS and the hamming code. However, the semiconductor memory device 100 writes the generated data set DS and hamming code when the next write command is input.”); and 
control an ECC operation to output second read data read from the second memory bank(fig 3:A2,WL2,ECC Data, Q2; par 92 “Next, in cycle T4, the semiconductor memory device  based on the read control signal in response to the second masked write(MWR) command after the first write has been generated(fig 3: Write command(to address A3), WL3(Read), D3E(Write to Data register D3E); par 93 “Further, at the rising edge of cycle T4 (at timing t4), the write command "write", a write address A3, a data signal D3 (write data and mask signal MASK) are input to the semiconductor memory device 100.” ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chung to incorporate the late writes of Takahashi.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Chung -- a need for a solution for the issue of how to optimize memory operations throughput while read-modify-write(RMW) commands are running -- with Takahashi providing a known method to solve a similar problem. Takahashi provides “The semiconductor memory device according to the foregoing aspect can reduce the performance degradation of a memory having the RMW function.”(Takahashi par 28)

Regarding claim 2, Chung and Takahashi teaches,
The memory device of claim 1, 
Chung further teaches
wherein the ECC circuit is configured to generate a second parity by using the second read data in response to a second write control signal received from the control logic(par 339 , and the latch circuit is configured to retain the first read data and the second read data in response to receiving the latch control signal, and output the retained data to generate parities of the first read data and the second read data(fig 2:240A-D; par 103 "The I/O data buffer 270 may include circuits for gating a plurality of pieces of data that are input to or output from the banks A through D 240A through 240D; a data masking control unit (refer to FIG. 3); read data latches for storing the plurality of pieces of data output from the banks A through D 240A through 240D; and write data latches for writing the plurality of pieces of data to the banks A through D 240A through 240D.").

Regarding claim 3, Chung and Takahashi teaches,
The memory device of claim 2, 
Chung further teaches
wherein the ECC circuit is configured to correct an error of the first read data in response to receiving the first write control signal(fig 2:260; par 88 "The ECC engine unit 260, during the masked write operation, may read the plurality of pieces of read data and first parity bits that are stored in the memory cells configured to store a plurality of pieces of masked write data in response to the internal read command INT_R, and may detect and correct an error of the plurality of pieces of read data by using the plurality of pieces of read data and the first parity bits. "), and merge the error-corrected first read data with the first write data(par 88 "Also, the ECC engine unit 260 may generate second parity bits with respect to the plurality of .

Regarding claim 4, Chung and Takahashi teaches,
The memory device of claim 2, 
Chung further teaches
wherein the second read data is data read in response to a second MWR command for the second memory bank(par 170 "Also, a tCCDMW timing constraint occurs during a period from after the current normal write command WRITE or the current masked write command MWR is applied until the next masked write command MWR is applied. "), 
the control logic is configured to further receive data masking (DM) signals respectively corresponding to the first and second MWR commands(par 170 "Also, a tCCDMW timing constraint occurs during a period from after the current normal write command WRITE or the current masked write command MWR is applied until the next masked write command MWR is applied. "), 
the first parity is a parity generated by using data in which the first write data is merged with error-corrected first read data(par 37 "generating, in response to the ECC encoding signal, parity bits based on the plurality of bits of masked write data and error-, and 
the second parity is a parity generated by using data in which the second write data is merged with error-corrected second read data(par 34 "generating, in response to the ECC encoding signal, parity bits with respect to the pieces of masked write data corresponding to the lower burst length portion and error-corrected data among the plurality of pieces of second data, the error-corrected data corresponding to masked data among the pieces of masked write data corresponding to the lower burst length portion; ").

Regarding claim 5, Chung and Takahashi teaches,
The memory device of claim 1, 
Chung further teaches
wherein the control logic is configured to transmit to the ECC circuit the latch control signal at a time point calculated by subtracting a value equal to M times a clock signal period of the memory device from a time point in which the first write control signal is transmitted, where M is a natural number.(par 170 "Also, a tCCDMW timing constraint occurs during a period from after the current normal write command WRITE or the current masked write command MWR is applied until the next masked write command MWR is applied. A tCCD timing may be defined as a CAS-to-CAS delay time. A tCCDMW timing indicates a time taken to complete a write operation with respect to the plurality of pieces of write data, and may be defined as a 4*tCCD timing." tCCD timing is equivalent to a multiple of a clock signal period, and the 4 in this example is equivalent to applicant's M natural number.)

Regarding claim 6, Chung and Takahashi teaches,
The memory device of claim 1, 
Chung further teaches
wherein the first memory bank and the second memory bank are configured to transmit the first read data and the second read data to the ECC circuit via a first global input/output (GIO) line and a second GIO line, respectively(fig 3:GIO,GIOP; par 112 "Each of the BLO through BL15 cell blocks 311 through 313 and the ECCP cell block 314 may be connected to the write driver and data I/O sense amplifier 250A (refer to FIG. 2) and first data lines GIO and GIOP.").

Regarding claim 7, Chung and Takahashi teaches,
The memory device of claim 6, 
Chung further teaches
wherein the memory cell array further comprises an input/output sense amplifier, and the input/output sense amplifier is configured to transmit to the ECC circuit the first read data and the second read data in response to receiving the first read data and the second read data via the first and second GIO lines, respectively(fig 2:250A"IOSA(Input/Output Sense Amplifier)"; par 112 "Each of the BLO through BL15 cell blocks 311 through 313 and the ECCP cell block 314 may be connected to the write driver and data I/O sense amplifier 250A (refer to FIG. 2) and first data lines GIO and GIOP . ").


The memory device of claim 1, 
Chung further teaches
wherein, when the formula, tCCDMW = N * tCCD, in which tCCDMW is a column access strobe (CAS)-to-CAS command delay time in a read-modify-write operation, tCCD is the CAS-to-CAS command delay time, and N is a natural number, is satisfied, N/2 memory banks share the ECC circuit.(par 170 "Also, a tCCDMW timing constraint occurs during a period from after the current normal write command WRITE or the current masked write command MWR is applied until the next masked write command MWR is applied. A tCCD timing may be defined as a CAS-to-CAS delay time. A tCCDMW timing indicates a time taken to complete a write operation with respect to the plurality of pieces of write data, and may be defined as a 4*tCCD timing." tCCD timing is equivalent to a multiple of a clock signal period, and the 4 in this example is equivalent to applicant's M natural number.)

Regarding claim 10, Chung and Takahashi teaches,
The memory device of claim 9, 
Chung further teaches
wherein N is 4, and an operation of continuously receiving the first read data and the second read data, an operation of correcting errors of the first read data and the second read data, an operation of generating a parity for the first read data and a parity for the second read data, and an operation of writing the first read data and the second read data respectively comprising the generated parities in the first memory bank and the second memory bank are individually performed during tCCD.(par 170 "Also, a tCCDMW timing constraint occurs during a period from after the current normal write command WRITE or the current masked write command MWR is applied until the next masked write command MWR is applied. A tCCD timing may be defined as a CAS-to-CAS delay time. A tCCDMW timing indicates a time taken to complete a write operation with respect to the plurality of pieces of write data, and may be defined as a 4*tCCD timing." tCCD timing is equivalent to a multiple of a clock signal period, and the 4 in this example is equivalent to applicant's M natural number.)

Regarding claim 12, Chung and Takahashi teaches,
The memory device of claim 1, 
Chung further teaches,
wherein, in response to not receiving the first write control signal in the ECC circuit while the first read data is retained in the ECC circuit, the control logic is configured to transmit the latch control signal to the ECC circuit to retain the first read data and the second read data.(par 103 "The I/O data buffer 270 may include circuits for gating a plurality of pieces of data that are input to or output from the banks A through D 240A through 240D; a data masking control unit (refer to FIG. 3); read data latches for storing the plurality of pieces of data output from the banks A through D 240A through 240D; and write data latches for writing the plurality of pieces of data to the banks A through D 240A through 240D. " Buffers inherently store data until they are used.)

Regarding claim 13, Chung teaches,
A memory device comprising(fig 1:200; par 81 “FIG. 1 is a diagram of a memory system including a memory device 200 that performs a masked write operation according to an example embodiment of inventive concepts.”):
a memory cell array including a first memory bank and a second memory bank(fig 2:240A-D; par 91 "The memory cell arrays 240A through 240D may include banks A through D, respectively, in which a plurality of memory cells are arrayed in rows and columns."); 
a control logic configured to receive a write command for the first memory bank and control an internal operation of the memory device in response to the received write command and read command(fig 2:220; par 83 "The command control logic unit 220 may receive the command signal CMD issued by the memory controller 100, and may generate an internal command INT_ CMD for controlling an operation of the memory device 200 according to the command CMD."); and 
an error correction code (ECC) circuit configured to correct an error included in data(fig 1:260; par 83 “The memory device 200 includes a command control logic unit 220 and an ECC engine unit 260.”), wherein the ECC circuit comprises: 
a syndrome generator configured to receive first read data read from the first memory bank and generate a syndrome indicating that there is an error in the first read data(par 121 "The ECC engine unit 260A may generate syndrome data by calculating the 128-bit parallel data bits and the 8-bitparity bits, may detect a position of an error bit with respect to the 128-bit parallel data bits on the first data lines GIO[0: 127] by using the syndrome data, may correct data of the error bit, and may output error-corrected parallel data bits. "); 
a parity generator configured to generate a parity for first write data received from the control logic(par 122 "During a write operation, the ECC engine unit 260A may generate parity bits with respect to the plurality of pieces of write data to be stored in the BL0 through BL1 5 cell blocks 311 through 313 corresponding to the row address RA and the column address CA, in response to the ECC encoding signal ENC. ") while the syndrome generator generates the syndrome for the first read data(par 142 “In response to the ECC decoding signal DEC, the ECC engine unit 260A may generate syndrome data by using the plurality of pieces of read data output from the BL0 through BL 15 cell blocks and the parity bits output from the ECCP cell block, may calculate an error bit position, may correct data corresponding to the error bit position, and may output a plurality of pieces of error-corrected data.”), and 
transmit the first write data and the parity for the received first write data to the second memory bank(fig 2:260A-D; par 102 "Also, each of the ECC engine units 260A through 260D may generate second parity bits with respect to the plurality of pieces of masked write data and read data of the plurality of pieces of data that have been error corrected, wherein the read data corresponds to masked data of the plurality of pieces of masked write data, in response to the ECC encoding signal ENC output from each of the bank control units 230A through 23 OD, and may store the plurality of pieces of masked write data and the second parity bits in the memory cells."); and 
a syndrome decoder configured to correct an error included in the first read data by decoding the generated syndrome(par 121 "The ECC engine unit 260A may generate syndrome data by calculating the 128-bit parallel data bits and the 8-bitparity bits, may detect a position of an error bit with respect to the 128-bit parallel data bits on the first data lines GIO[0: 127] by .
However, Chung does not specifically teach reading data after the first parity has been generated(processing read commands during write processing times).
On the other hand, Takahashi teaches 
A memory device(fig 1; par 40 “FIG. 1 shows a semiconductor memory device 100 according to a first embodiment of the present invention.”) comprising: 
a memory cell array including a first memory cell and a second memory cell(fig 2:memory cell; par 72 “Further, as the address ADD (write address) used this time is also input to the memory core 170, the ECC data corresponding to the write address ADD is output from the memory core 170.”); 
a control logic configured to receive a write command for the first memory bank and a read command for the second memory bank from the outside(fig 9 “Write to Address 1”, “Write to Address3”; par 12 “In the example shown in FIG. 9, a write command "write", a write address A1, and a data signal D1 (write data and mask signal MASK) are first input to a memory at the rising edge of clock cycle T1 ( at timing t1 ).”; par 20 “In the example shown in FIG. 9, at the rising edge of cycle T6 (at timing t6), a write command (WRITE), a write address A3, and a data signal D3 are input.” The read command between the two write commands is optional, as it does not affect either write commands, nor is it required for either write commands. Addresses specifying a second memory bank would access the second memory bank.) and control an internal operation of the memory device in response to the received write command and read command(fig 1:110; par 43 “The control section 110 provides control over ; and 
an error correction code (ECC) circuit configured to correct an error included in data(fig 1:126,160; par 47 “The ECC encoding section 126 is a correction bit generation circuit that generates the hamming code (having 6 bits in the current example), which acts as a correction bit, from the data having the data bus width ( equal to 32 bits in the current example).”), wherein the ECC circuit comprises: 
a parity generator configured to generate a parity for first write data received from the control logic(fig 1:112; par 78” In other words, when the write command is input, the semiconductor memory device 100 exercises the RMW function to generate the data set DS and the hamming code. However, the semiconductor memory device 100 writes the generated data set DS and hamming code when the next write command is input.”) While the processing is happening for the first read data(fig 3:T2,”ECC Data”, “Data set”; par 87 “Parallelly, the semiconductor memory device 100 not only subjects the ECC data read in cycle Tl to ECC decoding (and error correction as well), but also creates a data set having the same bit width as the data bus width from the ECC-decoded data and the data signal Dl (write data/mask signal MASK) input at timing t1.”), and 
transmit the first write data and the parity for the received first write data to the second memory bank(par 95 “ More specifically, semiconductor memory device 100 selects the word line WL1 corresponding to the late write address LRA (A1) stored in the address register 13 2 to activate a memory cell on the word line WL1, and writes the late write data LRD (D1E) stored in the data register 134 into the memory core 170.”); and 
a syndrome decoder configured to correct an error included in the first read data by decoding the generated syndrome(par 87 “Parallelly, the semiconductor memory device 100 not only subjects the ECC data read in cycle Tl to ECC decoding ( and error correction as well), but also creates a data set having the same bit width as the data bus width from the ECC-decoded data and the data signal Dl (write data/mask signal MASK) input at timing t1.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chung to incorporate the late writes of Takahashi.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Chung -- a need for a solution for the issue of how to optimize memory operations throughput while read-modify-write(RMW) commands are running -- with Takahashi providing a known method to solve a similar problem. Takahashi provides “The semiconductor memory device according to the foregoing aspect can reduce the performance degradation of a memory having the RMW function.”(Takahashi par 28)
 

Regarding claim 14, Chung and Takahashi teaches,
The memory device of claim 13, 
Takahashi further teaches
wherein the control logic is configured to control the ECC decoding/error correction and the write operation in parallel when a time during which the ECC decoding/error correction and a time during which the write operation at least partially overlap(fig 3:WL0,”ECC Data”; par 87 “Parallelly, the semiconductor memory device 100 not only subjects .
However, Takahashi does not specifically teach syndrome generation.
On the other hand, Chung teaches
wherein the control logic is configured to control the syndrome generator(par 121 "The ECC engine unit 260A may generate syndrome data by calculating the 128-bit parallel data bits and the 8-bitparity bits, may detect a position of an error bit with respect to the 128-bit parallel data bits on the first data lines GIO[0: 127] by using the syndrome data, may correct data of the error bit, and may output error-corrected parallel data bits. ") and the parity generator(par 122 "During a write operation, the ECC engine unit 260A may generate parity bits with respect to the plurality of pieces of write data to be stored in the BL0 through BL1 5 cell blocks 311 through 313 corresponding to the row address RA and the column address CA, in response to the ECC encoding signal ENC. ") serially when a time during which the syndrome generator generates the syndrome and a time during which the parity generator generates the parity are near each other(fig 7: Error correction, Parity encoding; par 162 “In response to the ECC decoding signal DEC, the ECC engine unit 260A may perform error bit detection and correction by using the plurality of pieces of read data output from the BLO through BL15 cell blocks and the parity bits output from the ECCP cell block.” Par 166 “In response to the ECC encoding signal ENC, the ECC engine unit 260A may generate parity bits with respect to the plurality of pieces of write data in which the data corresponding to the second burst length BL=l is masked, and read data of the BLl cell block from among the plurality of pieces ofread data of .

Regarding claim 15, it adds the same limitations as claim 6 and is rejected for the same reasons.
Regarding claim 16, it adds the same limitations as claim 7 and is rejected for the same reasons.

Regarding claims 18-20, they are the method implemented by the device of claims 1-3 and are rejected for the same reasons. 


Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140317470 A1 (Chung) in view of US 20140063996 A1 (Takahashi) and US 20160203045 A1 (Suzuki).
Regarding claim 8, Chung and Takahashi teaches,
The memory device of claim 1, 
Chung further teaches
further comprising a controller configured to transmit sequentially to the ECC circuit the first read data received from a first input/output sense amplifier corresponding to the first memory bank and the second read data received from a second input/output sense amplifier corresponding to the second memory bank(par 25 “According to at least some example embodiments, the generating the first and second internal read commands may .
However, Chung and Takahashi do not specifically teach using a multiplexer to transmit the data.
On the other hand, Suzuki teaches 
further comprising a multiplexer (MUX) configured to transmit sequentially to the ECC circuit the first read data received from a first input/output sense amplifier corresponding to the first memory bank and the second read data received from a second input/output sense amplifier corresponding to the second memory bank.(Suzuki par 140 “Next, the error corrector 150 is activated in response to the timing signal WT4, and the correction of the read data RDO to RD63 is performed. Thereby, the corrected read data CRDO to CRD63 are generated. The corrected read data CRDO to CRD63 are transferred to the write amplifier 102 via the multiplexer 103.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chung and Takahashi to incorporate the multiplexer input handling of Suzuki.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Chung and Takahashi -- a need for a solution for the issue of improving speed by running commands as close as possible -- with Suzuki providing a known method to solve a similar problem. Suzuki provides “Thereby, the time required for the write operation can be made substantially coincident with the time required for the read 
 
Regarding claim 17, it adds the same limitations as claim 8 and is rejected for the same reasons.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140317470 A1 (Chung) in view of US 20140063996 A1 (Takahashi) and US 20110185261 A1 (Toda).
Regarding claim 11, Chung and Takahashi teaches,
The memory device of claim 1, 
Chung teaches,
wherein the memory cell array comprises a third memory bank and a fourth memory bank(fig 2: 240A-D; par 81 "In the present embodiment, the memory device 200 includes the four banks, but in other embodiments, the memory device 200 may include an arbitrary number of banks."), 
the first, second, third, and fourth memory bank are all able to communicate with their respective ECC engine(par 98 “In response to the bank control signal, each of the bank control units 230A through 230D may generate an ECC encoding signal ENC and an ECC decoding signal DEC for controlling operations of the ECC engine units 260A through 260D that are connected to the banks A through D 240A through 240D, respectively.”).


On the other hand, Toda teaches 
wherein the memory cell array comprises a third memory bank and a fourth memory bank(fig 1:BNK0,BNK1,BNK1,BNK0; Par 64 “This flash memory includes a couple of banks BNK0 and BNK1. Bank BNK0 is formed of four separate memory cell arrays 1-i.e., T-cell array (0-1), C-cell array (0-2), T-cell array (0-3), and C-cell array (0-4). The other bank BNK1 also is formed of four cell arrays 1, i.e., T-cell array (1-1), C-cell array (1-2), T-cell array (1-3), and C-cell array (1-4).” The 8 memory cell arrays can be split up into 4 rows, BNK0-0, BNK1-0,  BNK1-1, and BNK0-1(equivalent to bank 4), where BNK0-0 and BNK1-0 are on the top(equivalent to applicant’s banks 1 and 2) and BNK1-1 and BNK0-1 are on the bottom(equivalent to applicant’s banks 3 and 4).), 
the first memory bank is arranged on a first side surface of the second memory bank(fig 1:BNK0,BNK1; Par 64 the top group is equivalent to applicant’s first and second memory banks.),
the ECC circuit is arranged on a second side surface of the second memory bank and on a first side surface of the third memory bank(fig 1:8”ECC Circuit”; par 67 “Between the upper and lower cell array groups each having four cell arrays 1, an error correcting code (ECC) circuit 8 is provided as an error detection and correction system, which is operable to detect and correct errors of read data.”), 
the fourth memory bank is arranged on a second side surface of the third memory bank(fig 1:BNK0,BNK1; Par 64 the bottom group is equivalent to applicant’s third and fourth memory banks.), 
the second side surface of the second memory bank is opposite the first side surface of the second memory bank, and the second side surface of the third memory bank is opposite the first side surface of the third memory bank(fig 1:BNK0(top),BNK1(top), BNK0(bottom),BNK1(bottom)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chung and Takahashi to incorporate the embedded ECC and memory bank layout of Toda.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Chung and Takahashi -- “What is needed in this case is to meet the conflicting requirements: i.e., increasing the ECC system's arithmetic operation speed, and yet lessening possible penalties of read/write speed reduction of the flash memory.”(Toda par 7) -- with Toda providing a known method to solve a similar problem. Toda provides “a semiconductor memory device including an error detection and correction system with an error correcting code over Galois field GF(2n), wherein”(Toda par 8)
 
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
With respect to the independent claims, the applicant has argued that Chung and Takahashi do not teach limitation “receiving a first masked write (MWR) command and a . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to the independent claims, the applicant has further argued that Chung and Takahashi does not teach limitation “second read data read from the second memory bank based on the latch control signal in response to the second masked write (MWR) command”, explaining that the application has two memory banks, whereas Takahashi only has one memory bank. The examiner respectfully disagrees. Chung teaches a second memory bank, in the cited fig 2:240A-D; par 91 "The memory cell arrays 240A through 240D may include banks A through D, respectively, in which a plurality of memory cells are arrayed in rows and columns.". However, Chung does not specifically teach multiple write commands. 
second read data read from the second memory bank based on the latch control signal in response to the second masked write (MWR) command”. 
With respect to the independent claims, the applicant has further argued that Chung and Takahashi do not teach limitation “generate a first parity from data in which the first read data retained in the latch circuit is merged with first write data corresponding to the first MWR command”, specifically pointing out that the words “merge” or “combined” do not appear in the Chung reference. The examiner respectfully disagrees. Takahashi teaches, in the cited (fig 1:112; par 78” In other words, when the write command is input, the semiconductor memory device 100 exercises the RMW function to generate the data set DS and the hamming code. However, the semiconductor memory device 100 writes the generated data set DS and hamming code when the next write command is input.”). The examiner interprets Takahashi’s generated data set as the merged data, and the hamming code as the first parity. This teaches merged with first write data corresponding to the first MWR command”. 
With respect to independent claim 13, the applicant has further argued that Chung and Takahashi do not teach limitation “a parity generator configured to generate a parity for first write data received from the control logic while the syndrome generator generates the syndrome for the first read data” explaining that while Chung does teach every element individually, Chung does not teach doing them in parallel. The examiner respectfully disagrees. Takahashi teaches, in the cited fig 3:T2,”ECC Data”, “Data set”; par 87 “Parallelly, the semiconductor memory device 100 not only subjects the ECC data read in cycle Tl to ECC decoding (and error correction as well), but also creates a data set having the same bit width as the data bus width from the ECC-decoded data and the data signal Dl (write data/mask signal MASK) input at timing t1.”. The examiner interprets this as teaching generating parity for the first write data while generating the syndrome for the first read data. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0083401 A1 - Ryu - from IDS- has second bank, syndromes, ECC, 
US 20160048424 A1 - Sakai - 2 banks, shared ECC module, multiplexer to swap between the two.
US 9607667 B1 - Lee - Has global input/output (GIO) lines
US 8947952 B2 - Kim - Has sense amplifiers, but not really about memory.
US 20170308299 A1 - Cha - Masked writes, syndromes, and error correction codes. Not preferred as it is published within 1 year of effective filing date.
US 20110103160 A1 - Park - Memory bank alignment.
US 20180074895 A1 - Choi - has a timing diagram, but doesn't seem to do reads and writes at the same time.
US20040095796A1 - Heightley -arranging memory banks side by side in a memory device
US 20170060789 A1 - Noda – Memory banks lined up in a row. fig 2 par 29
US 5313624 A - Harriman - Has Memory banks in a row
“A 3.2 Gbps/pin 8 Gbit 1.0 V LPDDR4 SDRAM With Integrated ECC Engine for Sub-1 V DRAM Core Operation” - Tae-Young Oh, IEEE Journal of Solid-State Circuits, Vol 50, NO. 1, JANUARY 2015 – teaches multiple banks and how to use them in parallel, and merging old data, input data, and parity data together.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113